UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 16-4761


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

DONALD R. JORDAN,

                     Defendant - Appellant.



Appeal from the United States District Court for the Northern District of West Virginia, at
Clarksburg. Irene M. Keeley, District Judge. (1:15-cr-00056-IMK-MJA-1)


Submitted: June 28, 2017                                          Decided: July 21, 2017


Before DIAZ, THACKER, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Diana Stavroulakis, Weirton, West Virginia, for Appellant. Andrew R. Cogar, Assistant
United States Attorney, Clarksburg, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Donald R. Jordan entered a conditional guilty plea to possession of counterfeit notes

with intent to defraud, in violation of 18 U.S.C. § 472 (2012). See Fed. R. Crim. P.

11(a)(2). He appeals the district court’s denial of his pretrial motions to dismiss the

indictment for an alleged violation of Article III(a) of the Interstate Agreement on

Detainers Act (IADA) and to suppress evidence obtained without a search warrant. We

affirm.

          “We review the district court’s factual findings on a motion to dismiss an indictment

for clear error, but . . . its legal conclusions de novo.” United States v. Perry, 757 F.3d
166, 171 (4th Cir. 2014) (internal quotation marks omitted). Article III(a) of the IADA

requires that a state prisoner charged with a federal offense against whom a detainer is

lodged be tried for the federal offense within 180 days of the prisoner’s request for final

disposition, with the exception of “any necessary or reasonable continuance” granted upon

a showing of good cause in open court in the presence of the prisoner or his counsel. 18

U.S.C. app. 2, § 2, art. III(a) (2012). If the trial does not occur within the required time

period, the charge must be dismissed with prejudice. 18 U.S.C. app. 2, § 2, art. V(c) (2012).

          The district court scheduled Jordan’s trial to begin seven days after the expiration

of the 180-day period. However, Jordan waived his rights under Article III(a) when

defense counsel agreed to that date. See New York v. Hill, 528 U.S. 110, 115 (2000).

Jordan’s argument that he did not waive these rights because he preserved his objection by

filing a request for disposition is unavailing. See id.



                                                2
       We also conclude that Jordan’s Fourth Amendment claim lacks merit. “When a

district court has denied a motion to suppress, we review the court’s legal conclusions de

novo and its factual findings for clear error[,] . . . view[ing] the evidence in the light most

favorable to the government . . . .” United States v. Hill, 852 F.3d 377, 381 (4th Cir. 2017)

(citation omitted). With some exceptions, “warrantless searches and seizures are per se

unreasonable” under the Fourth Amendment. United States v. Richardson, 607 F.3d 357,

364 (4th Cir. 2010) (internal quotation marks omitted). However, because the Fourth

Amendment limits only government action, and “does not protect against searches, no

matter how unreasonable, conducted by private individuals acting in a private capacity,”

evidence obtained through private searches need not be excluded from trial. Id.

       The district court did not err in denying Jordan’s motion to suppress the contents of

the bag at issue because private actors—two children and their mother—conducted the

initial search in their private capacities. Because the Fourth Amendment does not protect

against searches by private actors, whether Jordan had abandoned the bag or continued to

have a reasonable expectation of privacy in it is irrelevant. See Richardson, 607 F.3d at

364.

       Accordingly, we affirm the district court’s judgment and its order denying Jordan’s

pretrial motions. We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid in

the decisional process.

                                                                                 AFFIRMED



                                              3